Citation Nr: 0028904	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  99-15 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Tierney, Counsel



INTRODUCTION

The appellant contends that he was in the Commonwealth Army 
of the Philippines, United States Armed Forces in the Far 
East (USAFFE), during World War II.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1999 rating action of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, the Republic of the Philippines.


REMAND

In November 1999, the Board received additional evidence from 
the appellant, without a waiver of initial RO review of the 
evidence.  Accordingly, the case must be remanded to the RO 
to review the additional evidence.  See 38 C.F.R. § 20.1304 
(2000).  The Board notes that the additional evidence 
includes copies of what appear to be United States military 
service records.  Although these records show the same Army 
serial number of the appellant, the noted middle initial is 
different.  

Generally, a veteran may be granted service connection for 
injury or disease contracted in the line of duty or for 
aggravation of a preexisting injury or condition.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  The term veteran refers 
to a person who served in the active military, naval or air 
service and who was discharged or released under conditions 
other than dishonorable.  38 C.F.R. § 3.1(d) (2000).  Service 
in the Regular Philippine Scouts, specified service as a 
Philippine Scout in the Regular Army or in the Commonwealth 
Army of the Philippines, and certain guerrilla service is 
included for compensation benefits.  See 38 C.F.R. § 3.8 
(2000).

A claimant seeking VA benefits, however, must first establish 
by a preponderance of the evidence that he has attained the 
status of veteran.  See Laruan v. West, 11 Vet. App. 80, 85 
(1998); see also, Aguilar v. Derwinski, 2 Vet. App. 21, 23 
(1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the 
purpose of establishing entitlement to VA benefits, VA may 
accept evidence of service submitted by a claimant, such as a 
DD Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department under 
the following conditions:  (1) The evidence is a document 
issued by the service department; (2) the document contains 
needed information as to length, time and character of 
service; and, (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a) (2000).

The United States Court of Appeals for Veterans Claims has 
held that "VA is prohibited from finding, on any basis other 
than a service department document, which VA believes to be 
authentic and accurate, or service department verification, 
that a particular individual served in the U.S. Armed 
Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992).  In 
addition, service department findings are binding on VA for 
purposes of establishing service in the U.S. Armed Forces.  
Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

In a claim for compensation submitted in September 1989, the 
appellant alleged that he served with the United States Armed 
Forces from November 1941 to February 1946.  The RO attempted 
to verify the appellant's service dates; however, the United 
States Army Reserve Personnel Center (ARPERCEN) responded in 
August 1990 that the appellant had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
Therefore, the RO denied the appellant's claim in September 
1990.  In November 1998, the appellant again filed a claim 
for VA benefits.  In this application, he noted that he 
served from May 1941 to May 1943.  The RO again denied the 
claim on the basis that ARPERCEN had certified that he did 
not have valid military service.

Due to the additional evidence submitted by the appellant to 
the Board in November 1999, the RO should resubmit a request 
for service verification of this appellant.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should consider all the 
evidence of record and resubmit a request 
for service verification of this 
appellant to the appropriate 
organization.

2.  When the above development has been 
completed, and all evidence obtained has 
been associated with the file, the claim 
should be reviewed by the RO.  If the 
decision remains adverse to the 
appellant, he should be furnished with a 
Supplemental Statement of the Case and 
then be afforded a reasonable opportunity 
to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration if appropriate.  The appellant need take no 
action until he is further informed.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 2000) (Historical and Statutory Notes).  In addition, 
VBA's Adjudication Procedure Manual, M21-1, Part IV, directs 
the ROs to provide 

expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



